--------------------------------------------------------------------------------


SETTLEMENT AND RELEASE


This Settlement and Release (“Settlement and Release”) is made as of 21st day of
July, 2005, by and between GREEN MOUNTAIN CAPITAL, INC., a Nevada corporation
(“Green Mountain”) and Sydney A. Harland (“Harland”).


WHEREAS, Harland contributed 1,000,000 shares of the Green Mountain Series B
Preferred Stock to Green Mountain on July 19, 2005; and


WHEREAS, the 1,000,000 shares of the Green Mountain Series B Preferred Stock
contributed by Mr. Harland are convertible into 200,000,000 shares of the Green
Mountain common stock; and


WHEREAS, on July 19, 2005, Green Mountain transferred to Harland 100 shares of
common stock in Vermont Motor Cars, Inc. to Harland; and


WHEREAS, the common shares in Vermont Motor Cars, Inc. transferred to Harland
are worth approximately $200,000; and


WHEREAS, pursuant to the Management Agreement between ARS Networks,
Incorporated, Green Mountain’s predecessor, and Ameri-can Equipment Sales and
Leasing, dated January 1, 2001, and renewed in April 2004, Green Mountain agreed
to employ Harland (the “Employment Agreement”); and


WHEREAS, pursuant to Section 6 of the Employment Agreement, Green Mountain has a
right to terminate Harland’s employment at any time upon a payment of twice his
existing compensation rate at the time of termination, plus a cash settlement of
$1,000,000; and


WHEREAS, Green Mountain and Harland agree that it is mutually beneficial to
terminate Harland’s Employment Agreement at this time; and


WHEREAS, upon termination of his Employment Agreement, Mr. Harland would be
entitled to a payment of $1,320,000, in addition to the cash settlement of
$1,000,000; and


WHEREAS, the parties to this Settlement and Release desire to settle all amounts
owed by Green Mountain to Harland in connection with Harland’s Employment
Agreement and his contribution of the Series B Preferred shares to Green
Mountain on July 19, 2005;


NOW, THEREFORE, in satisfaction of any and all disputes and claims owing up to
and through July 21, 2005, and in consideration of the release contained herein,
the parties hereto agree as follows:


On July 19, 2005, Green Mountain transferred to Harland 100 shares of common
stock in Vermont Motor Cars, Inc., worth approximately $200,000, to Harland in
consideration for Harland’s contribution of the Series B Preferred Stock to
Green Mountain and in satisfaction of any and all claims related to the
Employment Agreement.  In consideration of his July 19, 2005 receipt of the
shares in Vermont Motor Cars, Inc., Harland, for himself and his heirs,
executors and administrators, will be deemed to have remised, released and
forever discharged, and by these presents does, for himself and his heirs,
executors and administrators, remise, release, and forever discharge Green
Mountain and its successors and assigns, of and from all manner of action and
actions, causes of action, suits, debts and dues, claims and demands whatsoever,
in law or in equity, which against Green Mountain, Harland ever had, now has, or
which his successors, heirs, executors or administrators, hereafter can, shall
or may have, for, upon or by reason of the Employment Agreement or Harland’s
July 19, 2005 contribution of the Series B Preferred Stock to Green Mountain.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Settlement and Release on the date first appearing above.




 
GREEN MOUNTAIN CAPITAL, INC.
             
By /s/ Sydney A. Harland
 
Title: President and CEO


--------------------------------------------------------------------------------